DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2021 has been entered.

Response to Amendment
In an amendment filed 11/20/2021, claim 1 has been amended.  Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites that “(a) at the regular linear boundaries, only driving pixels every other row and/or column to display along a vertical direction and/or a horizontal direction; and (b) in the second display area, only driving pixels in every other row and/or columns to display along the vertical direction and/or the horizontal direction”, however in the originally filed specification does not describe that the pixels at the boundaries and the second display are driven in the form of driving every other row and/column of pixel.   Corrective actions are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipiated by Gagne-Keats (US 20200373490 A1).
Regarding claim 1, Gagne-Keats teaches a display panel driving method, applied to drive a display panel comprising a first display area having a first pixel density and a second display area having a second pixel density, the first pixel density being larger than the second pixel density, (Para 58, 70, 73, 81.  So 408 is the second display area, and the area outside is the first area, the first area has a higher pixel density than the second area).
there being regular linear boundaries connected to each other between the first display area and the second display area;  (Para 58.  Could be rectangular)
each of the regular linear boundaries comprising at least one vertical segment and/or at least one horizontal segment having a length larger than or equal to that of two adjacent pixels in the first display area, (Para 46, 49, 54-55.   This means that the boundary would be greater than the two adjacent pixels in the first display area due to camera size, display area and ppi.)
the display panel driving method comprising steps of: (a) at the regular linear boundaries, only driving pixels every other row and/or column to display along a vertical direction and/or a horizontal direction; and (b) in the second display area, only driving 

Regarding claim 2, Gagne-Keats already teaches the display panel driving method of claim 1, 
And Genoe further teaches wherein driving pixels in alternate rows and/or alternate columns to display in the step (a) and the step (b) is to drive pixels with at least an interval of one row of pixels and/or a column of pixels in the first display area. (Para 68-69 and Fig. 7 show that second area ½ ppi with every other driving row/ pixeld driven)

Regarding claim 3, Gagne-Keats already teaches the display panel driving method of claim 1, 
And Gagne-Keats further teaches wherein the regular linear boundaries comprise a first regular linear boundary and a second regular linear boundary connected to each other. (Para 58)

Regarding claim 4, Gagne-Keats already teaches the display panel driving method of claim 3, 
And Gagne-Keats further teaches wherein the first regular linear boundary and the second regular linear boundary are straight lines perpendicular to each other. (Para 58)

Regarding claim 5, Gagne-Keats already teaches the display panel driving method of claim 4, 
And Gagne-Keats further teaches wherein the regular linear boundaries further comprise a third regular linear boundary connected to the second regular linear boundary. (Para 58)

Regarding claim 6, Gagne-Keats already teaches the display panel driving method of claim 5, 
And Gagne-Keats further teaches wherein the third regular linear boundary is a straight line perpendicular to the second regular linear boundary. (Para 58)

Regarding claim 16, Gagne-Keats already teaches the display panel driving method of claim 1, 
And Gagne further teaches wherein the second display area has a shape of a polygon. (Para 58)

Regarding claim 17-18, refer to rejection for claim 16.

Regarding claim 20, Gagne-Keats already teaches the display panel driving method of claim 1, 
And Gagne-Keats further teaches wherein the display panel is an organic light-emitting diode (OLED) display panel. (Para 43)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gagne-Keats (US 20200373490 A1).
Regarding claim 7, Gagne-Keats already teaches the display panel driving method of claim 5, 

However Gagne-Keats already teaches that the second area can be of any shape. (Para 58)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Gagne-Keats to teach wherein the third regular linear boundary is a polyline; a segment of the third regular linear boundary and the second regular linear boundary are connected and perpendicular to each other as shown by the teaching of Gagne-Keats that the second area can be of any shape depending on design choice.

Regarding claim 8-15, refer to rejection for claim 7 as the rejection for claim 7 can be applied to reject claims 8-13 as Gagne-Keats already teaches that the second area can be of any shape as shown in the rejection for claim 7.

Regarding claim 19, Gagne-Keats already teaches the display panel driving method of claim 16, 
However Gagne-Keats does not teach wherein the polygon is unsymmetrical.
However Gagne-Keats already teaches that the second area can be of any shape. (Para 58)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Gagne-Keats to teach wherein the 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 7-8, applicant alleged that “Please refer to Gagne-Keats. Gagne-Keats discloses that the first area has a higher pixel density than the second area and 408 may be in the form of a roughly rectangular notch. Please also refer to Genoe. Genoe discloses sequential scanning of pixel rows for image display. That is, Genoe sequentially drives pixels in every rows instead of “ONLY DRIVING PIXELS IN EVERY OTHER ROWS/COLUMNS”. For example, Genoe sequentially drives pixels in row 1, row 2, row 3, row 4, row 5, .... without skipping any pixel row.
After comparing the amended independent claim 1 with Gagne-Keats in view of Genoe, it is believed that even the combination of Gagne-Keats and Genoe still fails to disclose the feature “(a) at the regular linear boundaries, only driving pixels in every other rows and/or columns to display along a vertical direction and/or a horizontal direction; and (b) in the second display area, only driving pixels in every other rows and/or columns to display along the vertical direction and/or the horizontal direction” of the independent claim 1. And, Gagne-Keats and Genoe fail to achieve the effect of avoiding the problem of color dots, color shift, and uneven brightness caused by the 
Therefore, it is believed that the amended independent claim 1 should overcome the rejection under 35 U.S.C. § 103 and the amended independent claim 1 should be patentable. And, claims 2-20 dependent to the amended independent claim 1 should be also patentable In re Fine, 837 F.2d 1071, 5 U.S.P.Q.2d 1596, 1600 (Fed. Cir. 1988). Reconsideration and withdrawal of these rejections are respectfully requested.”
Examiner finds the argument not persuasive. In this case, Gagne-Keats clearly teaches the limitation of “the display panel driving method comprising steps of: (a) at the regular linear boundaries, only driving pixels every other row and/or column to display along a vertical direction and/or a horizontal direction; and (b) in the second display area, only driving pixels in every other row and/or columns to display along the vertical direction and/or the horizontal direction as shown in paragraph 68-69 and Fig. 7 which show that second area ½ ppi with every other driving row/ pixel driven.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.